DETAILED ACTION

This Office Action is in response to the communication filed 03/07/2022.
Status of the claims:
Claims 1-10 were previously presented and examined.
Claims 2 and 7 are cancelled.
Claims 1, 3-6, 8-10 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 03/07/2022. By this amendment, claims 16, 8, and 10 have been amended and claims 2 and 7 have been cancelled. Further claims 1 and 6 were objected to for minor informalities. The claims have been amended to address the Objection. Accordingly, withdrawal of the objection is made.

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 03/07/2022 with respect to the rejection of claims 1 and 6 under 35 U.S.C. 103 as being unpatentable Wong in view of Jiang have been fully considered. Applicant has amended independent claims 1 and 6 to incorporate the allowable subject matters of dependent claims 2 and 7, respectively, and has cancelled claim 2 and 7 without prejudice or disclaimer. In light of the claims amendment an updated search and/or additional consideration performed by the examiner concluded prior art fail to disclose the invention as a whole more specifically subject matter of the amended independent claims 1, 6 and further limited in their dependent claims 3-5, 8-10. In view of the claims amendment, specifically the amendment to the independent claims, which are made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn. 

Allowable Subject Matter
Pending claims 1, 3-6, 8-10 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1 and 6 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1, 3-6, 8-10 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 6 and further limited in their dependent claims.   

Regarding Claim 1 
(Currently Amended) A time domain channel prediction method for an orthogonal frequency-division multiplexing (OFDNI) wireless communication system, comprising: 
obtaining OFDM frequency domain channel information by channel estimation, and 
obtaining time domain tap information by performing inverse Fourier transform on the OFDM frequency domain channel information; 
filtering significant delay taps in a channel impulse response according to the time domain tap information, comprising: 
retaining delay taps in Le, as the significant delay taps and discarding delay taps from L ,+1 to K, wherein 
L, is a length of a cyclic prefix of an OFDM system, and 
K is a number of subcarriers in an OFDM symbol; 
performing prediction on each of the filtered significant delay taps by using a trained extreme learning machine to obtain next-moment time domain tap information of each of the significant delay taps; and
combining the next-moment time domain tap information of each of the significant delay taps obtained by prediction, and then 
converting the next-moment time domain tap information into predicted frequency domain channel information by using Fourier transform.

Regarding Claim 6
 (Currently Amended) A time domain channel prediction system for an orthogonal frequency-division multiplexing (OFDM) wireless communication system, comprising: 
a computer-readable storage medium storing a plurality of modules; and 3Customer No.: 31561 Docket No.: 104714-US-PA Application No.: 17/098,433 
a processor coupled to the computer-readable storage medium, and accessed and executes the plurality of modules, wherein the plurality of modules comprise: 
a frequency domain channel estimation module configured to obtain OFDM frequency domain channel information by channel estimation; 
a time domain tap information obtaining module configured to obtain time domain tap information by performing inverse Fourier transform on the OFDM frequency domain channel information; 
a tap filter module configured to filter significant delay taps in a channel impulse response according to the time domain tap information by retaining delay taps in L) _as the significant delay taps and
discarding delay taps from L1+1 to K, wherein L is a length of a cyclic prefix of an OFDM system, and K is a number of subcarriers in an OFDM symbol; 
a time domain tap information prediction module configured to perform prediction on each of the filtered significant delay taps by using a trained extreme learning machine to obtain next-moment time domain tap information of each of the significant delay taps; and 
a frequency domain channel information processing module configured to combine the next-moment time domain tap information of each of the significant delay taps obtained by prediction, and 
then convert the next-moment time domain tap information into predicted frequency domain channel information by using Fourier transform.

Regarding Claims 3-5, 8-10
Claims 3-5, 8-10 are dependent claims having claims 1 and 6, respectively, as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Wong, et al., “Long range channel prediction for adaptive OFDM systems”, IEEE, Nov. 2004; and Jiang et al., “Long-Range MIMO Channel Prediction Using Recurrent Neural Networks”, IEEE, March 2020.
	Wong's invention is related to an adaptive transmission in wireless communication. specifically, to a time domain channel prediction method and a time domain channel prediction system for an OFDM
wireless communication system.. Regarding the subject matter of pre-amended claims of the instant application, Wong discloses a time domain channel prediction method and a time domain channel prediction system for an OFDM wireless communication system (e.g. Wong Fig. 1), comprising: a frequency domain channel estimation module configured to obtain/obtaining OFDM frequency domain channel information by channel estimation (e.g. Wong Fig. 1, Abstract, Pg. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BERHANU TADESE/Primary Examiner, Art Unit 2632